                      Case 1:18-cv-01794-CJN Document 18 Filed 05/22/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                LatinoJustice PRLDEF et al                     )
                             Plaintiff                         )
                                v.                             )      Case No. 18-cv-01794-RC
         U.S. Department of Homeland Security                  )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         LatinoJustice PRLDEF and Centro de Periodismo Investigativo                                                   .


Date:          05/22/2019                                                                /s/ Benjamin Seel
                                                                                         Attorney’s signature


                                                                               Benjamin Seel (DC Bar No. 1035286)
                                                                                     Printed name and bar number
                                                                                  Democracy Forward Foundation
                                                                                        P.O. Box 34553
                                                                                     Washington, DC 20043

                                                                                               Address

                                                                                   bseel@democracyforward.org
                                                                                            E-mail address

                                                                                          (202) 701-1793
                                                                                          Telephone number



                                                                                             FAX number
